S&My &k/>l&                   /2/?p&££/&/& d?3&
      (T.                                 /? ~/g~£>&&/¥  f*4&f/&/i/ 7~~f> &Jf?2r>*4* 7^/V^^ 7~& /^v^/^r^^




                                                                  /
          /-''/6y£A/£y S/H/ Vyd&At. A^s^~ yggz^^/Q-sz-^/L-^ j^/Ae^szS
    £a..£L.              /$-££j?££JSL , " AZ-& .u£>& teS/kA./r 6&Ar&




      . s&Z^£/*eyi^J)&d&sjfi&-. /4^Af//isy j^%cy c5^ &v*~J)&&0:
    f^^t....&&&. tdjy& Zgttsf-ep- s3V^4  (TiPsLsJrsv / TA7&i>^
                 '/AAhtsA' 4^A3 /UgSs&^^g&tf^g-- ^sts^gp^stsy. r/£e&53£/**&&j^

Tn^ (hi?. ~£&.(A//ttf -' MAA/is/t/Ur 7AA^A^^/^r^^^o;
&L3&A&&.., \/?&/~/y/c^
£&&£j£j8*&. S/^Aa/^/zs^&^/c-J£%£$&%?&* £A-/u /)



I     •       ___^/-                           ^                    '        J

                                                                           **->•
                    *z/A^v e^g AZ^A^/zA?^ Af^^-^e^A
A?j£ 2*4. A^^ Cl&^fj&Azr/i^- <4-Af& y^£?yA&*-r/-g *&£rzz£>*ej$
&JAj/l'y A3/vA A±L£ I'^aJtA-LcCA/^AYA/z'/^/A/ls^
2%S?/uj&z?a/ Ah?/i?A/AAvvAj? A? /ufc O^^/,
  Afi^%fe?//#A/i/ J?&^?Mz&^ J5>>^ J)?Afd$
A?ss*"A#4/a* A?/i/A) y^ Z^^&AzAA^ A^^^ A--
/%£g/£37A'As?&7 VA^^^P^// If& /AS j£?/£ /^Z/^-

    /Ajy^A^/AA?/^/^ y^Als £&/&zr A~B /ZT'/Z^. A1/^^
A^AZ;^ /&> Y/?s^ AA?4& y \r5 /TAt?*/ £)&£? AA*A


A^AAA? ?* £*<>
7~7?£?/ &%&/''^ A?AS FAAAAA&-^A> AZAAis S& &>&A'&
  1? A?/&aA5/Z&a&7



                               S&A)$y s£y'A/£)£&:


                              A^A^&^^s^^ A^aZ& I
   Al5&j)^iy JA^/t             C^AA7/^^Ak- ?y/^£?AcA/'c:f AAaaa &f.


                              &&&41/ A^'a/'A £ AA SZ&A&
                             C?t-//A/VAA// 7~^AA^ A^A^S
                       




/?/}* f Ca/3)    &-'£ Af, ^aC/c&a

'~7yl&AJ '7&XA & ~2j& ~7

^Aa (f&Sj             . A7jyy/>*i///

 CoU/^/f &f W#&£
 £Ad/g? &f T^aa^s $

       3£&*f&>/££? A&&- '7^7?As ydAy yAyA

"Tm^/yyyk^yo a#£ A^yu±s;
     yP^ A7a^ &&*.f/£/&&l&> /fyAzrA/AstA* A%& ^fe.
     JT J&&.MST yzg^AA 7^^ yA^-As-p//^, v7~Am A?-A?&£^     r




f)l&AA>/AAy A9-ASA  AAAA^^A 9^Z> Yj&^ /g&g'f- A?f~




                                    J5&AA& At^AsAAA^



t>A^/A&A &?fr9&g? yAA&                        s^
                                                   S           Z>4-y &~~f-

                     ROBERT C.BROWN
       /^i/L#\ Notary Puolic, State ofTexas
       xS/^hl MY Commission Expires
        SBfuWr        Oetooer 04, 2017
                                                   4/£>AAAy t^JI/^

                                                                             £
                  hiz^As-A/Ayf/k z^»*r

  J}~ /A&A&Ay AAAfAfy '££&/ JT d/A AA&A1 A2/i*f&-s*— J5T<AA W&Atast^AiA VAwr fypyf^AAyg-^A ,


                                                 /




                               &t/A^


                          fAY^AU^/i/A Aazo Ss*


                                    ^AA// A??A^                                 GOODE'S TEXACO                                                                      Repair Order #0140417
                                        172 EAST MAIN                                                                Date Printed : 7/25/13
                                         VAN, TX 75790                                                                        Page : 1
                                         (903) 963-7848                                                                     Center:



   Customer: KINDLE, BUD                                                  VEHICLE           2001 TOYO ECHO
    Address : 22282 FM 16 WEST                                            LICENSE
          City : GARDEN VALLEY, TX 75771-                                     V.I.N.
    Phonel : ( 903 ) 881-9969                 Ext:                           ENGINE         2CYL1.5LTR                     TRANS : AUTO
    Phone 2 : ( 903 ) 497-1548                Ext: CELL                  MILEAGE            346837

                              Parts                                                                     Labor

   Quan         Part Number           Description            Price      Op    Tech                    Description                       Time    Charge
  2.00 510062                  WHEEL BEARING                 120.24    BR 017 LG     REPLACE WHEEL BEARINGS ON FRONT                             100.00
                                                                       BR 006 DC     TURN     ROTOR(2)AND   REPLACE ORIGINAL                      80.00
                                                                                     BRAKES

                                                                      AL 001 LG FRONT END ALIGNMENT (TWO WHEEL)                                   55.00




 OK Bad                   Recommendation            OK Bad                     Recommendation          OK Bad                     Recommendation




                                                    gtt/f'4'S A

I hereby authorize the repair work to be done along with the necessary parts                                                 Labor:            $235.00
and materials and hereby grant you and/or your employees permission to operate                                                Parts :          $120.24
the vehicle herein described on streets, highways or elsewhere, at your dis                                                 Sublet:              $0.00
cretion, for the purpose of testing and/or inspection. An express mechanics                                             Other Fees :             $0.00
lien is hereby acknowledged on the above vehicle to secure the amount of re                                         SHOP SUPPLYS                 $0.00
pairs thereto.     I understand that dealer/owner is not responsible for delay or                                         Subtotal:            $355.24
other consequence due to the unavailability of parts shipments beyond their                                              Sales Tax :             $9.92
control. NOT RESPONSIBLE FOR DAMAGE OR ARTICLES LEFT IN CAR IN CASE OF FIRE,
THEFT OR ANY OTHER CAUSE BEYOND OUR CONTROL.                                                                 Paid By:
                                                                                                                             Total:            $365.16
                                                                                                            On Account
                                                                                                            Pay Ref:          Paid:              $0.00
                                                                                                                               Due:            $365.16
                                                                      ^=d_
                                                                                     'TOYOTA

                                                          1717 W.SW. LOOP 323° TYLER, TEXAS 75701 ° 903/581-0600




                                                                                                                                                         CELL:      497-1548
CUSTOMER NO.
                     118710                                           WL WILKINSON                 68752         "4020                 °WT5l/13           Wesf26016

BUDDY KINDLE
                                                                                                                 354,504 £$5lDLUTELY
950 CO RD 3245                                                        bT/fm/6TAL/ECHO/2DR                                              W^/Ol              DELIVERY MILES

QUITMAN, TX 75783
                                                                                                                                  SELLING DEALER NO.      PRODUCTION DATE
                                                                      TT'b^B T 1 2 3 7 1 0 1 4 5 3 9 0
NONE                                                                                                                                   5itJ/01/13
                                         BUSINESS PHONE
*tEE8H-9969                                                                                                                                                  MO:     354504
    UIALS                   --•                                                                                                   NOTICE PURSUANT TO §70.001,Texas Property Code
                                                                                                                                  I AM THE PERSON OR AGENT ACTING ON BEHALF
************************************************************
                                                                                       TOTAL    LABOR...             70.00        OF THE PERSON. WHO IS OBLIGATED TO PAY FOR
            THANK;Y0UvF0R ALLOWING US TO SERVE YOU !!!!                          *     TOTAL    PARTS...             49.79        THE REPAIR OF THE MOTOR VEHICLE SUBJECT TO
    [    ]CASHr [ : ]VISA         T l MASTERCARD          [ ]AMEX               *      TOTAL    SUBLET..              0.00        THE REPAIR AGREEMENT. I UNDERSTAND THAT
                                                                                                                                  THE VEHICLE IS SUBJECT TO REPOSSESSION IN
    [    ]DISC0VER     [. ]0THER           [    ]CHECK    [        ]CHECK #      *     TOTAL    G.O.G...              0.00
                                                                                                                                  ACCORDANCE WITH §9.503, Texas Business and Com
    [    ]CHG .-:[: •-••-'•JGHG-ACCT #          [    ]P0*#     [        ]APPR0VED*     TOTAL    MISC CHG              7.00        merce Code, IF PAYMENT FOR THE REPAIR OF THE
************************************************************
                                                                                       TOTAL    MISC DISC             0.00        MOTOR VEHICLE BY A CHECK, MONEY ORDER. OR
€       KNOW YOU,HAVE A.CHOICE" IN WHERE YOU SERVICE YOUR VEHICLE                      TOTAL    TAX                   4.69        A CREDIT CARD TRANSACTION IS STOPPED. DIS
€       AT CLASSIC WANT YOU T0';KN0W THAT WE TRULY'VALUE YOUR                                                                     HONORED BECAUSE OF INSUFFICIENT FUNDS, NO
                                                                                                                                  FUNDS, OR BECAUSE THE MAKER OR DRAWER OF
BUSINESS AND WILLfDO'EVERYTHING WE CAN TO MAKE YOUR VISIT                            TOTAL INVOICE $               131.48         THE ORDER OR THE CREDIT CARD HOLDER HAS
MEASURABLE. 0US#1G0AL IS YOUR COMPLETE SATISFACTION.                                                                              NO ACCOUNT OR THE ACCOUNT UPON WHICH IT
IF FOR ANYjREASON, YOU ARE.JOT COMPLETELY SATISFIED WITH                                                                          IS DRAWN OR THE CREDIT CARD ACCOUNT HAS
DUR EFFORTSiTd.-SERVE'YOU,"PLEASE SPEAK WITH YOUR SERVICE                                                                         BEEN CLOSED.

HDVISOR. .•*—..:        •     -   • !•
THANK YOU AGAIN FOR YOUR BUSINESS AND DRIVE SAFELY...                                                                             SIGNATURE OF PERSON RESPONSIBLE OR AGENT
************************************************************
                                                                                                                                  FOR PERSON RESPONSIBLE FOR PAYMENT




            OJSIOMtR S1GNAIURL




                                                                                            ^      "~"v«--s, ^         /-,
                                                                                                                           1
                                                                                                                           "V,




                                                grbi'lrrf' &                                                                                                                                                                   I TOYOTA

                                                         1717 W. SW. LOOP 323 • TYLER, TEXAS 75701 • 903/581-0600




                                                                                                                                                                      CELL:       497-1548
 CUSTOMER NO.                                                        ADVISOR

                     118710                                          JOEL        WILKINSON                        68752         4020              W61/13               Y8SS26016
                                                                     LABOR RATE              | LICENSE NO.                                     COLOR

 BUDDY KINDLE                                                                                                                   354,504        ABSOLUTELY
                                                                     YEAR / MAKE / MODEL                                                                               DELIVERY MILES
 950 CO RD 3245
QUITMAN, TX 75783
                                                                     01/TOYOTA/ECHO/2DR                                                            N617f7/oi
                                                                     VEHICLE I.D. NO.                                                          SELLING DEALER NO.      PRODUCTION DATE
                                                                     JTDBT123710145390
                                                                                                                                               R. O. DATE
 NONE                                                                                                                                              10/01/13
 RESIDENCE PHONE                      BUSINESS PHONE

   903-881-9969                                                                                                                                                           MO:     354504
LABOR & PARTS                                                                                                                                  NOTICE PURSUANT TO §70.001,Texas Property Code
J# 1 34T0Z                     DRIVEABILITP: :i                         '^v TECH(S):25600 .:.                •.                        0.00    I AM THE PERSON OR AGENT ACTING ON BEHALF
                    c/s right front wobbles. Had wheel bearing replaced, but the                                                               OF THE PERSON, WHO IS OBLIGATED TO PAY FOR
                    shop used heat too get them off check andcadvise                                                                           THE REPAIR OF THE MOTOR VEHICLE SUBJECT TO
                                                                                                                                               THE REPAIR AGREEMENT. I UNDERSTAND THAT
                    TECH NOTED BEARING ARE LOOSE AND ROTORS UNDER SPEC.
                                                                                                                                               THE VEHICLE IS SUBJECT TO REPOSSESSION IN
                    CUSTOMER IS ADVISED NOT TO DRIVE VEHICLE AND DECLINES REPAIR                                                               ACCORDANCE WITH §9.503, Texas Business and Com
                    AT THIS TIME                                                                                                               merce Code, IF PAYMENT FOR THE REPAIR OF THE
                                                                                                                                               MOTOR VEHICLEBY A CHECK.MONEYORDER, OR
PARTS           ,-QTY- --FP'-NUMBER                       DESCRIPTION-                                   UNIT PRICE-                           A CREDIT CARD TRANSACTION IS STOPPED, DIS
                                                                                                                                               HONORED BECAUSE OF INSUFFICIENT FUNDS, NO
                                                                                           JOB #     1 TOTAL PARTS                     0.00    FUNDS, OR BECAUSE THE MAKER OR DRAWER OF
                                                                                                                                               THE ORDER OR THE CREDIT CARD HOLDER HAS
                                                                               JOB #    1 TOTAL LABOR & PARTS                          0.00    NO ACCOUNT OR THE ACCOUNT UPON WHICH IT
                                                                                                                                               IS DRAWN OR THE CREDIT CARD ACCOUNT HAS
                                                                                                                                               BEEN CLOSED.
J# 2 38T0ZZMPI •.>w:MULTI POINT INSPECT                                          TECH(S):25600                                         0.00
                    CUSTOMER AUTHORIZED PERFORMANCE OF A MULTI-POINT INSPECTION
                    PERFORM INSPECTION AND RECORD ANY ITEMS NEEDING ATTENTION.                                                                 SIGNATURE OF PERSON RESPONSIBLE OR AGENT
                                                                                                                                               FOR PERSON RESPONSIBLE FOR PAYMENT
PARTS            QTY---FP-NUMBER-                        -DESCRIPTION-                             ----UNIT PRICE-
                                                                                           JOB #    2 TOTAL- PARTS                     0.00

                                                                             JOB #      2 TOTAL LABOR & PARTS                          0.00

J# 3 36TOZZ05                  *AUTO TRANS SERVICE                              TECH:(S)::25660                                    70.00
                    REMOVE TRANSMISSION^OIL PAN            INSPECT FOR SIGNS OF WEAR,
                    CLEAN TOYOTA TRANSMISSIOlTSCREEN~ SEAL TRANSMISSION OIL
                    PAN. ADD NEW TRANSMISSION FLUID INSPECT FOR LEAKS AND
                    PERFORM COMPUTER DIAGNOSTIC CODE INSPECTION AND""ROAD
                    TEST "FOR PROPER SHIFT PATTERN
                    Ser.vice Automatic Trans           Minor 00/05

PARTS            QTY---FP NUMBER -        - -             DESCRIPTION                                    UNIT PRICE-              U.
JOB # 3             ,'5 """• 00279 000T4 Oh              ATF,T-IV QUART                                         9.26               ,46.30
JOB # 3             -1«   . 90430 18008'                 GASKET                                                 3.49                   3.49
                                                                                           JOB #    3 TOTAL PARTS                 ,49.79
                                                                                                                                                 %-
                                                                             JOB #      3 TOTAL LABOR & PARTS                    .119.79J                   t




MISC            GODE-     -    DESCRIPTION                                                  -CONTROL NO---------          **
JOB # A         '          9   ENVIRONMENTAL FEE
                                                                                                    TOTAL - MISC J
                                                                                                                                       7.00,
                                                                                                                                       7.00
                                                                                                                                                                •r^i             vt



                                             ptfrt'jy
PAGE 1 OF 2                              CUSTOMER COPY                                  [CONTINUED ON NEXT PAGE]               04:55pm
Appt Mgt Module                               Dec 29,   2 01 4015:20:47                       Page:   1   of
Patient:   KINDLE, BUDDY «H»"J'J?^*)                    MT   NOT REQ                   Outpatient
PC Prov:   KHURANA,INDER PAL                                              Team:   DAL PC ALPHA #3
Total Appointment Profile         * - New GAF Requ ired      11/29/14 thru 09/23/17
      Clinic                    Appt Date/Time        -Status
 1    Xrad - Sono               12/10/2014014:00       Non-count/Checked Out
 2    Dallas Pc Khurana Nurse C 12/12/2014@10:35        Cancelled By Clinic
 3    Cpap Tech 4               12/12/2014012:30       Checked Out
 4    Xlab Clinic-x                    12/22/2014O08:30         Non-count
 5    Rheumatology Clinic              12/22/2014010:30         Checked Out
 6    Same Day Procedure 4b            12/29/2014010:00         Checked Out                 14:57
 7    Gi Lab / 5th Floor-new Bl        12/29/2014011:00        Act Req/Checked Out          14:27
 8    Eye Oph Green Cll                01/07/2015014:00         Future
 9    Xlab Clinic-x                    01/08/2015011:30        Non-count
 10   Dallas Pc Khurana Cl#2           01/08/2015013:30         Future/LabOl1:30
11    Xlab Clinic-x                    01/26/2015008:00        Non-count
12    Endocrine Consult      C14       01/26/2015014:30        Future/Lab©12:3 0
13    Xrheumatology Chart Check        01/27/2015010:30        Non-count
14    Xrad-mri Scanner 3/3t            02/09/2015008:00        Non-count
15    Renal Wed Am Cfellow Cl#6        02/11/2015009:00        Cancelled By Clinic
16    Renal Wed Dial Fellow Cl#        02/18/2015013:45        Future/LabOll:45
17    Xlab Clinic-x                    03/02/2015011:00        Non-count
18    Urology-apn-hartman              03/02/2015013:00        Future
19    Xlab Clinic-x                    03/23/2015008:30        Non-count
20    Rheumatology Clinic              03/23/2015010:30        Future/Lab©08:3 0




                                            StAyiS/i a